DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 12/8/2020 are acknowledged.  Claims 1, 3, 9, 15, and 27 are amended.  Claims 18-19 are cancelled.  New claims 30-33 are added.  Claims 1-17 and 21-33 are pending.  Claims 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/9/2020.
	Claims 1-17 and 27-33 are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 11/5/2020 has been considered.  A signed copy is enclosed.  The lined-through document was not considered because it is not in the English language.

Objections Withdrawn
The objection to the specification for the use of the trademark MONTANIDE is withdrawn in light of applicant’s amendment thereto.

The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code on page 39 is withdrawn in light of applicant’s amendment thereto.

The objection to claim 15 because the claim contains the acronym PADRE is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Withdrawn
The rejection of claims 5, 9, 12, 18, 19, and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

The rejection of claims 1-8, 10-19, and 27-29 under 35 U.S.C. 102(a)(1) as being anticipated by Mansour et al (WO2014/153636, 10/2/2014; IDS filed 5/17/2018) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-19 and 27-29 under 35 U.S.C. 103 as being unpatentable over Mansour et al (WO2014/153636, 10/2/2014; IDS filed 5/17/2018) in view of Zaman et al (Frontiers in Immunol., 4 (318):1-12, 2013) is withdrawn in favor of the new rejection set forth below.

Claim Rejections Maintained
35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, 27-29, and newly submitted claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mansour et al (WO2014/153636, 10/2/2014; IDS filed 5/17/2018) in view of Zaman et al (Frontiers in Immunol., 4 (318):1-12, 2013).
The instant claims are drawn to an adjuvanting system comprising a polyI:C adjuvant, a lipid-based adjuvant, an amphipathic compound, and a hydrophobic carrier.
Mansour et al disclose a vaccine comprising polyI:C polynucleotide adjuvant, liposomes consisting of DOPC and cholesterol and Monatanide IDS 51 VG along with five survivin antigens that match the claimed SEQ ID NOs 71, 73, 75, 76, and 77 (see paragraph 0113).  The compositions can be substantially free of water with the same percentages listed in claim 3 (see paragraph 0209).  The compositions can includes Pam3Cys-SKKK or variants thereof (see paragraph 0173).  The antigen is encapsulated within the liposomes, which would be bilayer vesicles (see paragraph 0221).  The composition can further include PADRE epitopes including 
Mansour et al differs from the instant invention in that the lipid based adjuvant is disclosed as PAM3Cys-SKKK instead of PAM3Cys-SKKKK and they do not disclose that the lipid-based adjuvant is less than 100 micrograms per dose.
Zaman et al disclose the use of PAM3Cys-SKKKK as an adjuvant and state that, compared to other analogs, it is more soluble, was a potent activator of splenocytes and is optimal for humoral response (page 5, column 2).
It would have been obvious for one of ordinary skill in the art to use PAM3Cys-SKKKK instead of PAM3Cys-SKKK in the composition of Mansour et al because it is more soluble, is a potent activator of splenocytes and is optimal for humoral response.  One would have had a reasonable expectation of success because Zaman et al showed that PAM3Cys-SKKKK is a good adjuvant.
It would have been obvious to use less than 100 micrograms per dose of the lipid based adjuvant because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).  The instant specification (on page 24) states that the determination of an appropriate per unit dose of the lipid-based adjuvant is well within the capability of those skilled in the art.  
Applicant argues:  That the application as filed discloses the unexpected discovery that vaccine compositions comprising low dose amounts of both polyI:C and a lipid-based adjuvant generated significantly higher antibody titers and more potent cell-mediated immune responses than comparable compositions containing greater quantities of adjuvants.  Applicant points to paragraphs 0063, 0089, and 00239 to show that low doses (less than 100 micrograms in humans) provide enhanced immune responses compared to high doses. Applicant points to Table 1to show that the antibody immune response generated in mice was 6.5 times greater when a low 1 microgram does of the adjuvants was used compared to a high 20 microgram dose (applicant asserts that 1μg and 20μg doses in mice translate to 10μg and 200μg in humans. Applicant points to Table 2 to show that stimulation of cell-mediated response in mice was greatly enhanced using a dose of 0.2, 1, or 5μg (equivalent to 2, 1, and 5μg in humans) compared to a high dose of 10μg (equivalent to 100μg in humans).
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Applicant’s argument lies in the assertion that the “low” dose of less than 100μg of both polyI:C polynucleotide adjuvant and lipid-based adjuvant provide unexpected results. There are several reasons that applicant’s argument is insufficient to overcome the rejection.  
First, applicant must demonstrate that the unexpected results are commensurate in scope with the claimed invention.  Applicant has very clearly not met this requirement.  The claims are drawn to compositions comprising less than 100μg of polyI:C polynucleotide adjuvant and less than 100μg of lipid-based adjuvant.  The results in Tables 1 and 2 were found using a specific set of compositions which all contained a single antigen (HA), polyI:C of a particular average 
Second, Tables 1 and 2 do not actually show that a dose of less than 100μg of both polyI:C and lipid-based adjuvant is what accomplishes the unexpected results.  In the tests, both the polyI:C and the lipid-based adjuvant had the same dosage. They were tested at 1μg and at 20μg in Table 1 and at 0.2, 1, 5, and 10μg in Table 2.  Since both compounds had the same dosages, there is no way to know whether one or the other could have been responsible for the results.  In other words, there is just as much evidence to show that a dosage of less than 100μg of polyI:C was what caused the results and that decreasing the lipid-based adjuvant had no effect as there is to support applicant’s assertion that it is the combination of low doses that led to the results.  
Third, all of applicant’s arguments are based on comparing a “high” dose with a “low” dose.  However, all of the doses tested were below 100μg. In their arguments, applicant compares mice doses to equivalent human doses. There is nothing in the claims that mentions humans or mice. There is nothing requiring a dose that is low for a mouse or low for a human. The claims refer to 100μg. Applicant has not shown that unexpected results are achieved with less than 100μg of the components when every test used less than 100μg.
Finally, applicants themselves state in the specification that the determination of an appropriate per unit dose of the lipid-based adjuvant is well within the capability of those skilled in the art.  This does not indicate that a particular dose of lipid-based adjuvant is necessary to achieve good results.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant has amended claims 1 and 27 to recite the polyI:C adjuvant and the lipid-based adjuvant “in an amount of less than about 100 micrograms per dose”.  This phrase does not appear in the specification or original claims as filed.  Applicant does not point out specific basis for this limitation in the application, and none is apparent.  Therefore, this limitation is new matter.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN GANGLE/Primary Examiner, Art Unit 1645